United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
           ___________

            No. 99-2709
           ___________

Stanley Pruitt,                         *
                                        *
             Appellant,                 *
                                        *
      v.                                *
                                        *
United States of America,               *
                                        *
              Appellee.                 *
           ___________
                                            Appeals from the United States
            No. 99-2715                     District Court for the
           ___________                      Eastern District of Missouri.

Stanley Pruitt,                         *
                                        *
             Appellee,                  *
                                        *
      v.                                *
                                        *
United States of America,               *
                                        *
             Appellant.                 *

                                  ___________

                             Submitted: September 13, 2000

                                 Filed: November 27, 2000
                                  ___________
Before WOLLMAN, Chief Judge, BRIGHT, and BYE, Circuit Judges.
                             ___________

WOLLMAN, Chief Judge.

       Stanley Pruitt appeals from the district court’s1 judgment resentencing him but
otherwise denying his petition for habeas corpus pursuant to 28 U.S.C. § 2255. We
affirm.

       On direct appeal, we affirmed Pruitt’s conviction and sentencing on four drug
trafficking charges and three charges of carrying and using firearms during drug
trafficking crimes in violation of 18 U.S.C. § 924(c). See United States v. Ortiz-
Martinez, 1 F.3d 662, 670-72 (8th Cir. 1993).

       Pruitt filed this habeas petition in the aftermath of Bailey v. United States, 516
U.S. 137 (1995), raising a Bailey claim and several others. The district court granted
his petition with respect to the Bailey issue, vacated the convictions based on section
924(c), resentenced him, and denied all other claims in his petition. The court then
granted a certificate of appealability on two of Pruitt’s claims: an evidentiary claim
based on the improper admission of firearms evidence and a sentencing claim based on
drug quantity. The court also entered an order permitting Pruitt to take an appeal from
the court’s resentencing determination.

       Pruitt contends that because his section 924(c) convictions were invalidated
pursuant to Bailey, evidence that he possessed firearms was improperly presented to
the jury, thus entitling him to a new trial on the four drug trafficking charges. Evidence
of firearms possession, however, was admissible as part of the government’s case on
the drug trafficking charges. See United States v. Williams, 181 F.3d 945, 950-51 &


      1
       The Honorable Jean C. Hamilton, Chief Judge, United States District Court for
the Eastern District of Missouri.

                                           -2-
n.8 (8th Cir. 1999); United States v. Schubel, 912 F.2d 952, 956 (8th Cir. 1990)
(“[F]irearms, generally considered a tool of the trade for drug dealers, [are] also
evidence of intent to distribute.”). Pruitt’s case is therefore distinguishable from those
in which the defendant was prejudiced by the admission, in support of subsequently
invalidated convictions, of inflammatory evidence that was inadmissable as support for
the remaining convictions, mandating a new trial. See United States v. Aldrich, 169
F.3d 526, 528-29 (8th Cir. 1999); see also United States v. Jones, 16 F.3d 487, 493 (2d
Cir. 1994). Accordingly, Pruitt’s first claim fails.

       Second, Pruitt argues that his attorney’s failure at Pruitt’s original sentencing to
challenge the amount of drugs attributed to him rendered his counsel’s assistance
constitutionally ineffective. The district court had sentenced Pruitt on the basis of the
full quantity of drugs the government proved to be involved in the conspiracy, more
than 100 kilograms, and Pruitt did not appeal this determination. Several of Pruitt’s co-
defendants did appeal the drug quantity determination, which we affirmed on appeal.
See Ortiz-Martinez, 1 F.3d at 675-76. Ineffective assistance of counsel claims
generally require a petitioner to show both deficient performance by counsel and
prejudice to the defense caused by that performance. See Strickland v. Washington,
466 U.S. 668, 687 (1984). The district court concluded that Pruitt had failed to
demonstrate prejudice because the amount attributed to him was correct.

       The quantity of drugs properly attributable to Pruitt for sentencing purposes is
that reasonably foreseeable to Pruitt within the scope of the criminal activity jointly
undertaken by Pruitt and his co-conspirators. See United States v. Jones, 160 F.3d
473, 480 (8th Cir. 1998); U.S. Sentencing Guidelines Manual § 1B1.3, commentary at
2. As we noted in Ortiz-Martinez, the government properly proved the quantity for the
conspiracy by summing the amounts derived from the testimony of witnesses and
corroborating evidence and by extrapolating from the dollar amounts of drug proceeds
and other financial information the quantity involved. See Ortiz-Martinez, 1 F.3d at
675. Pruitt’s role as “the primary retail dealer/customer in the conspiracy, in addition

                                           -3-
to directing the activities of various other dealers,” id. at 670, is consistent with Pruitt’s
being sentenced for the full amount of the conspiracy-related cocaine as reasonably
foreseeable to him. Because an objection to the drug quantity determination would not
have helped Pruitt, his second claim also fails for lack of a demonstration of prejudice.

       Lastly, we reject Pruitt’s challenge to his resentencing. Pruitt seeks to raise
claims involving determinations at his original sentencing that the district court did not
address at resentencing. Pruitt raised most of these claims in his habeas petition, but
the court refused to provide a certificate of appealability for them after it denied the
claims. In a section 2255 petition, appellate review is limited to the issues specified in
the certificate. See Fields v. United States, 201 F.3d 1025, 1026 n.2 (8th Cir. 2000);
see also Richardson v. Bowersox, 188 F.3d 973, 982 (8th Cir. 1999) (section 2254).
Because Pruitt’s sentencing claims are beyond the scope of the certificate of
appealability, we decline to address them. Pruitt’s additional claims collaterally
attacking his convictions suffer from the same defect.

       The judgment is affirmed.

       A true copy.

              Attest:

                  CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                             -4-